The opinion of the court was delivered, January 7th 1868, by
Agnew, J.
The question of jurisdiction is decisive of this case. If the question were new, perhaps something could be said in favor of the power of the District Court to entertain bills of discovery, in aid of an execution growing out of the exclusive jurisdiction of that court under the Act of 1833, over all causes of action where the sum in controversy exceeds $100, the whole original jurisdiction of the Common Pleas in such cases being transferred to the District Court. It would seem reasonable, therefore, that the power of the Common Pleas to enforce the collection of judgments in these eases accompanied the transfer of jurisdiction. There is also the Act of 16th April 1840, § 1, pro-' viding for the transfer of judgments from any District Court or *228Court of Common Pleas to any other District Court or Common Pleas, which expressly provides that the transferred judgment may be collected by execution, bill of discovery or attachment under the act relating to executions. This seems to evidence a belief by the legislature, that the District Court possessed the power to proceed by bill of discovery. But we are compelled to look upon the point as virtually decided. The case of Davis v. Gerhard, 5 Whart. 466, viewing the grounds stated in the opinion of Justice Huston, upon which this court denied its own jurisdiction — followed by the two decisions of the District Court of Philadelphia, Gouldy v. Gillespie, 4 P. L. J. 91, and Clark v. Rush, 1 Phila. R. 572, and the practice which has grown up under these decisions — seems to settle the question of interpretation, leaving the matter now in the hands of the legislature, if it be thought necessary to confer the authority upon the District Courts of the state.
The force and effect of the several acts of the legislature, relating to the equity powers of the District Court, and the authorities, have been so fully and carefully considered by the learned judge of the District Court, we are content to rest the case upon his opinion on this question.
Judgment affirmed.